                                 Case 2:17-cv-01919-JCM-PAL Document 83 Filed 02/19/19 Page 1 of 3


                             1   DARREN T. BRENNER, ESQ.
                                 Nevada Bar No. 8386
                             2   NATALIE L. WINSLOW, ESQ.
                             3   Nevada Bar No. 12125
                                 AKERMAN LLP
                             4   1635 Village Center Circle, Suite 200
                                 Las Vegas, NV 89134
                             5   Telephone: (702) 634-5000
                                 Facsimile: (702) 380-8572
                             6   Email: darren.brenner@akerman.com
                             7   Email: natalie.winslow@akerman.com
                                 Attorneys for Plaintiff
                             8
                                 CHRISTINA WANG, ESQ.
                             9   Nevada Bar No. 9713
                                 FIDELITY NATIONAL LAW GROUP
                        10       1701 Village Center Circle, Suite 110
                                 Las Vegas, NV 89134
                        11       Tel: (702) 667-3000
                                 Fax: (702) 433-3091
                        12       Email: kristan.lehtinen@fnf.com
                                 Attorneys for Plaintiff
                        13

                        14
                                                           UNITED STATES DISTRICT COURT
                        15
                                                                  DISTRICT OF NEVADA
                        16
                                 THE BANK OF NEW YORK MELLON FKA      )                Case No.: 2:17-CV-01919-JCM-PAL
                        17       THE BANK OF NEW YORK, AS TRUSTEE FOR )
                                 THE CERTIFICATE HOLDERS OF CWALT,    )
                        18                                            )                STIPULATION AND ORDER TO
                                 INC., ALTERNATIVE LOAN TRUST 2004-   )                SET DISPOSITIVE MOTION
                        19       30CB, MORTGAGE PASS-THROUGH          )                DEADLINE
                                 CERTIFICATES SERIES 2004-30CB,       )
                        20                                            )
                                                          Plaintiff,  )
                        21                                            )
                                        vs.                           )
                        22                                            )
                                                                      )
                        23       JOHN FERRARO; NORTHSHORES OWNERS )
                                 ASSOCIATION; RED ROCK FINANCIAL      )
                        24       SERVICES, LLC; and SATICOY BAY LLC   )
                                 SERIES 3333 HILLINGDON,              )
                        25                                            )
                                                                      )
                        26                                Defendants. )
                                                                      )
                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                        Page 1 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
                                 Case 2:17-cv-01919-JCM-PAL Document 83 Filed 02/19/19 Page 2 of 3


                             1          The Bank of New York Mellon, fka The Bank of New York, as Trustee for the
                             2   Certificateholders of CWALT, Inc., Alternative Loan Trust 2004-30CB, Mortgage Pass-Through
                             3   Certificates Series 2004-30CB (BoNYM), Northshores Owners Association (Northshores), Red
                             4   Rock Financial Services, LLC (Red Rock), and Saticoy Bay LLC Series 3333 Hillingdon (Saticoy
                             5   Bay), by and through the undersigned counsel, hereby jointly submit this stipulation and order to
                             6   set the dispositive motion deadline for April 12, 2019. Previously, the parties filed summary
                             7   judgment motions, but the Court denied them without prejudice so that BNYM could re-assert
                             8   certain claims; BNYM subsequently filed its Amended Complaint. (Docs. 73, 74.) Thus, the
                             9   parties have agreed to a new dispositive motion deadline.
                        10              DATED this 19th day of February, 2019.
                        11
                                  AKERMAN LLP                                    LEACH KERN GRUCHOW ANDERSON
                        12                                                       & SONG
                                  /s/ Natalie L. Winslow (with permission)
                        13        NATALIE L. WINSLOW, ESQ.                     /s/ T. Chase Pittsenbarger (with permission)
                                  Nevada Bar No. 12125                         SEAN L. ANDERSON, ESQ.
                        14        1635 Village Center Circle, Suite 200        Nevada Bar No. 7259
                                  Las Vegas, Nevada 89134                      T. CHASE PITTSENBARGER, ESQ.
                        15
                                                                               Nevada Bar No. 13740
                        16        Attorneys for The Bank of New York Mellon, 2525 Box Canyon Drive
                                  fka The Bank of New York, as Trustee for the Las Vegas, NV 89128
                        17        Certificateholders   of    CWALT,      Inc.,
                                  Alternative Loan Trust 2004-30CB, Attorneys for Northshores Owners Association
                        18        Mortgage Pass-Through Certificates Series
                                  2004-30CB
                        19
                                  KOCH & SCOW, LLC                             LAW OFFICES OF MICHAEL F. BOHN,
                        20                                                     ESQ., LTD.

                        21        /s/ Steven B. Scow (with permission)           /s/ Michael F. Bohn (with permission)
                                  DAVID R. KOCH, ESQ.                            MICHAEL F. BOHN, ESQ.
                        22        Nevada Bar No. 8830                            Nevada Bar No. 1641
                        23        STEVEN B. SCOW, ESQ.                           ADAM R. TRIPPIEDI, ESQ.
                                  Nevada Bar No. 9906                            Nevada Bar No. 12294
                        24        11500 S. Eastern Avenue, Suite 210             2260 Corporate Circle, Suite 480
                                  Henderson, NV 89052                            Las Vegas, Nevada 89074
                        25
                                  Attorneys for Red Rock Financial Services,     Attorneys for Saticoy Bay LLC Series 3333
                        26        LLC                                            Hillingdon
                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                            Page 2 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
                                 Case 2:17-cv-01919-JCM-PAL Document 83 Filed 02/19/19 Page 3 of 3


                             1    FIDELITY NATIONAL LAW GROUP
                             2

                             3    /s/ Christina Wang
                                  CHRISTINA WANG, ESQ.
                             4    Nevada Bar No. 9713
                                  1701 Village Center Circle, Suite 110
                             5    Las Vegas, Nevada 89134
                             6
                                  Attorneys for The Bank of New York
                             7    Mellon, fka The Bank of New York, as
                                  Trustee for the Certificateholders of
                             8    CWALT, Inc., Alternative Loan Trust 2004-
                                  30CB, Mortgage Pass-Through Certificates
                             9    Series 2004-30CB
                        10

                        11

                        12       IT IS SO ORDERED.
                        13                                                         _________________________________
                        14                                                         MAGISTRATE JUDGE

                        15                                                                  February 21, 2019
                                                                                   DATED: __________________________

                        16

                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                         Page 3 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
